DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18, as originally filed, are currently pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “tilting mechanism” present in claims 7-8 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “mechanism” for performing the claimed function;
b) The term “tilting mechanism” is modified by the functional language “to pivot the post forwardly to simulate a descending riding position or pivot the post rearwardly to simulate a climbing riding position”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “tilting mechanism” present in claim 5, this limitation is taken to describe a motor driven post 152 that extends or retracts to pivot the post 102 about the pivot pin 140. (Paragraph [0054])

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7, 11 and 12 are objected to because of the following informalities:  
In Claim 7 Lines 4, the limitation “climbing riding position” should be “climbing riding position.”
In Claim 11 Lines 13-14, the limitation “wherein extending the seat assembly forwardly or rearwardly or extending the handlebar assembly forwardly or rearwardly alters a length of the adjustable top tube.” should be “wherein extending the seat assembly or the handlebar assembly forwardly or rearwardly alters a length of the adjustable top tube.”
In Claim 11 Line 5, the limitation “a seat assembly support” should be “a seat assembly”
In Claim 11 Line 9, the limitation “a handlebar assembly support” should be “a handlebar assembly”
In Claim 12 Lines 2-3 the limitation “wherein the upright seat post telescopically extends from the rearward adjustable arm and supports the seat and the upright handlebar post telescopically extends from the forward adjustable arm and supports the handlebar.” should be “wherein the upright seat post telescopically extends from the rearward adjustable arm and supports the seat; wherein the upright handlebar post telescopically extends from the forward adjustable arm and supports the handlebar.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation “an adjustable height vertical post comprising a lower end and an upper end” on line 2. The limitation renders the claim indefinite because it is unclear how the singular vertical post is adjustable as there seems to be a two-post telescoping structure. The Examiner suggests to define the limitation to comprise the inner and outer telescoping posts that allows for adjustability.

Claim 5 recites the limitation “a length of the top tube is adjustable.” on lines 1-2. The limitation renders the claim indefinite because the seat assembly and handlebar assemblies within the top tube are adjustable but the top tube itself isn’t adjustable. The Examiner suggest to change the limitation “an adjustable length top tube” to “a top tube” within the claim and any preceding dependent claims.

Claim 10 recites the limitation “a length of the adjustable height vertical post are adjustable” on lines 3-4. The limitation renders the claim indefinite because it is unclear how the singular vertical post is adjustable as there seems to be a two-post telescoping structure within the specification. The Examiner suggests to define the limitation to comprise the inner and outer telescoping posts that allows for adjustability.

Claim 11 recites the limitation “a vertically oriented adjustable length post” on line 2. The limitation renders the claim indefinite because it is unclear how the singular vertical post is adjustable as there seems to be a two-post telescoping structure within the specification. The Examiner suggests to define the limitation to comprise the inner and outer telescoping posts that allows for adjustability.

Claim 11 recites the limitation “an adjustable length top tube” on line 3. The limitation renders the claim indefinite because the seat assembly and handlebar assemblies within the top tube are adjustable but the top tube itself isn’t adjustable. The Examiner suggest to change the limitation “an adjustable length top tube” to “a top tube” within the claim and any preceding dependent claims.

Claim 11 recites the limitation “wherein extending the seat assembly forwardly or rearwardly or extending the handlebar assembly forwardly or rearwardly alters a length of the adjustable top tube” on lines 13 and 14. The limitation renders the claim indefinite because it is unclear as the seat assembly and handlebar assemblies within the top tube are adjustable but the top tube itself isn’t adjustable. The Examiner suggests to define the limitation to have the forward and rearward adjustable arms colinear on an axis and extend forwardly or rearwardly from the top tube to alter a length between the seat assembly and handle bar assembly (i.e., the same suggestion can be applied to claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetson (US Patent No. 10,702,736).

    PNG
    media_image1.png
    594
    666
    media_image1.png
    Greyscale

Regarding claim 1, Wetson discloses an adjustable indoor bicycle device (stationary exercise cycle 100; Figure 2) comprising: an adjustable height vertical post (The inner and outer post of the Incline mechanism 132; Figure 2) comprising a lower end (Second end 136; Figure 2) and an upper end (First end 134; Figure 2), wherein a length of the adjustable height vertical post is adjustable (i.e., the incline mechanism/adjustable post is adjustable in height as seen in Figures 2-3); a top tube (Support member 108; Figure 2) extending forwardly from the upper end of the adjustable height vertical post (i.e., the top tube 108 extends forwardly from the first end 134), the top tube comprising a forward end and a rearward end (i.e., the forward and rearward end is annotated in Figure 2 above); a seat assembly (See annotated Figure 2 above) comprising a rearward adjustable arm (See annotated Figure 2 above), an upright seat post (See annotated Figure 2 above), and a seat (Seat 110; Figure 2), the seat assembly coupled with the rearward end of the top tube to adjustably extend the seat assembly forwardly or rearwardly relative to the rearward end of the top tube (i.e., the seat assembly extends forwards and backwards relative to the rearward end of the tube through the extension of the upright seat post and the forward/backward extension of the seat 110; Col. 4 Lines 32-45; Col. 1 Lines 55-56) , and a handlebar assembly comprising a forward adjustable arm (See annotated Figure 2 above), an upright handlebar post (See annotated Figure 2 above), and a handlebar (Handlebars 112; Figure 2), the handlebar assembly coupled with the forward end of the top tube to adjustably extend the handlebar assembly forwardly or rearwardly relative to the forward end of the top tube (i.e., the handlebar assembly extends forwards and backwards relative to the forward end of the tube through the extension of the upright handlebar post and the forward/backward extension of the handlebars 112; Col. 4 Lines 32-45; Col. 1 Lines 55-56), wherein extending the seat assembly forwardly or rearwardly or extending the handlebar assembly forwardly or rearwardly alters a distance between the upright seat post and the upright handlebar post (i.e., the handle bar post or the upright seat post can individually be risen to a different height allowing for a distance from the top or bottom end of each posts to be at different distance from each other).
 
Regarding claim 3, Wetson discloses the seat is adjustably coupled to the upright seat post (i.e., the seat 110 is coupled to the upright seat post through the rearward arm; Col. 7 Lines 20-23 “The sliding of sliding frame 146 relative to guide frame 150 repositions seat 110 relative to support member 106 and other portions of exercise cycle 100 (e.g. handle bar assembly 112).”).  

Regarding claim 4, Wetson discloses the handlebar is adjustably coupled to the upright handlebar post (i.e., the handlebar 112 is coupled to the upright handlebar post through the forward arm; Col. 9 Lines 38-51 “For instance, handle bar adjustment mechanism 170 includes a guide frame 172 mounted on support member 108 is a fixed manner”).  

Regarding claim 6, Wetson discloses the adjustable indoor bicycle defines seven adjustments to dimensionally configure the indoor bicycle device (i.e., (1,2) the rearward extension/ forward retraction of the seat post, (2,3) the rearward extension/ forward retraction of the handlebar post, (4,5) forward/backward adjustment of seat, (6,7) forward/backward adjustment of handlebar)

Regarding claim 7, Wetson discloses the vertical post is pivotally supported and further comprising a tilting mechanism (Incline mechanism motor 132; Figure 2) operably coupled with the vertical post, the titling mechanism to pivot the post forwardly to simulate a descending riding position or pivot the post rearwardly to simulate a climbing riding position (i.e., the motor allows the movement of the two ends 136/134 to simulate different angles of tilt for climbing/descending riding positions).
 
Regarding claim 8, Wetson discloses the device configured to receive a climbing or descending adjustment setting and cause the tilting mechanism to pivot the post rearwardly or forwardly responsive thereto (i.e., a controller is used to pivot the tilt mechanism; Col. 5 Lines 60-65). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wetson (US Patent No. 10,702,736) in view of Bermudez (US Patent No. 6,253,638).

    PNG
    media_image2.png
    573
    670
    media_image2.png
    Greyscale

Regarding claim 2, Wetson discloses a crank arm (i.e., crank arm seen annotated above in Figure 2) connecting a pedal (i.e., pedal seen annotated above in Figure 2) to a first end of a crank axle (i.e. center axle of the rotary wheel seen in Figure 2).
Badarneh does not disclose the pedal threadably connected to the crank arm in one of a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm, wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism.  

    PNG
    media_image3.png
    562
    423
    media_image3.png
    Greyscale

Bermudez teaches an analogous drive system (See Figure 8 above) the crank arm comprising a plurality of threaded pedal holes disposed in an arcuate arrangement along an end of the crank arm (See annotated Figure 8 above; The threaded holes are arranged in an arc and allow for the pedal 10 to be attached and detached top whichever hole desired; Col. 1 Lines 25-28 “The illustrated pedal advantageously comprises a threaded axle 35 which is disposed along axis P--P. As illustrated, a plurality of threaded holes designated 42, 44 and 46 are provided for the quick, secure and selective attachment of pedal 30 to the crank.”), wherein engagement of the pedal with the one of a plurality of threaded pedal holes defines a crank length of the drive mechanism (See annotated Figure 8 above; Each of the holes define a crank length of the drive mechanism from the shaft to each of the plurality of holes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crank arm of Wetson to be substituted for the curved crank arm with multiple apertures of Bermudez in order to attach pedals at different lengths and positions from the crank shaft to allow for more comfortable pedaling arrangements for multiple different sized users that can utilize the bicycle system for exercise.

Allowable Subject Matter
Claims 5, 9-10, 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Amendment
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784